In an action brought to recover damages for personal injuries, judgment in favor of the defendant entered upon a dismissal of the complaint at the close of plaintiffs’ case reversed upon the law and a new trial granted, costs to abide the event. There was a question of fact presented as to whether or not the bus driver was negligent in driving thirty to thirty-five miles an hour, contrary to the city ordinance, and failing to observe the Ford ear while it was making the turn into Bast Thirty-fifth street, and continuing the speed of the bus to the point of collision. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.